DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 7/13/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 11,032,536 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
 Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a computer-implemented method.  Each independent claim identifies the uniquely distinct feature “providing, for display by a display device, a first preview of a three-dimensional (3D) virtual reality video in a 3D object in a virtual reality menu user interface, the first preview of the 3D virtual reality video corresponding to a first location within the 3D object; receiving data describing a rotation of the 3D object in the virtual reality menu user interface; and providing, for display by the display device and based on the rotation of the 3D object, a second preview of the 3D virtual reality video in the 3D object in the virtual reality menu user interface, the second preview of the 3D virtual reality video corresponding to a second location within the 3D object." The closest prior arts, Valdivia et al. (US 2018/0096507 A1) and Barnett et al. (US 2018/0192094 A1) disclose the conventional method, either singularly or in combination, fail to anticipate or render the above underlined limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAT CHI CHIO whose telephone number is (571)272-9563. The examiner can normally be reached Monday-Thursday 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE J ATALA can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAT C CHIO/Primary Examiner, Art Unit 2486